Citation Nr: 1111563	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-38 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973, and from November 1979 to January 1980.

This case comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Philadelphia, Pennsylvania.  In that decision, the RO denied the Veteran's application to reopen his claim for service connection for paranoid schizophrenia.  Jurisdiction over this case was subsequently transferred to the VARO in Reno, Nevada, and that office forwarded the appeal to the Board.

During the course of the appeal, the Veteran was represented by the Nevada Office of Veterans Services.  In a July 2008 letter and appointment of veterans service organization as claimant's representative (VA Form 21-22), the Veteran indicated that he was appointing Disabled American Veterans (DAV) as his representative.  However, in a December 2008 notation on the VA Form 21-22, the Veteran indicated that he was revoking DAV's representation and would represent himself.  As the Veteran validly revoked his appointment of DAV as his representative prior to the July 2010 notification of certification of the appeal to the Board, the Board views this as a valid revocation and therefore considers the Veteran to be unrepresented on this appeal.  See 38 C.F.R. §§ 14.631(c), 20.608(a) (2010).

In his December 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing in Washington D.C., and one was scheduled for January 27, 2011.  However, the Veteran failed to appear for the scheduled hearing, and his hearing request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for paranoid schizophrenia.  Although notified of this decision, the Veteran did not appeal.
 
2.  Evidence received since the September 2004 decision is essentially cumulative.


CONCLUSIONS OF LAW

1.  The September 2004 decision that denied the application to reopen the claim for service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the September 2004 decision is not new and material and reopening of the claim for service connection for paranoid schizophrenia is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2007 post-rating letter, the RO notified the Veteran of the evidence needed to substantiate a service connection claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2007 letter complied with this requirement.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

In a December 2005 letter, the RO informed the Veteran that it had previously denied his claim for service connection for schizophrenia in September 2004, and that the basis for the prior denial was that the Veteran had not submitted evidence that was new and material.   This was accurate because, as shown below, the basis for the RO's September 2004 denial was that the Veteran had not submitted new and material evidence to warrant reopening of the claim, which had previously been denied by the Board in January 1984 and by the RO in October 1998.  The Veteran was also informed of the meaning of new and material evidence.

As indicated below, the Veteran subsequently filed a February 2006 application to reopen, the RO denied the application in March 2006, and the Veteran filed a timely notice of disagreement (NOD) that the RO failed to properly act upon.  Prior to the NOD, the Veteran filed an application on a formal VA claim form 21-526, and the RO sent a February 2007 VCAA letter indicating that the most recent prior denial had been in March 2006.  Although this letter erroneously identified the most recent prior denial, it told the Veteran that he had filed numerous claims for service connection for schizophrenia, and that he had been denied service connection for this disability because, while he had shown that he had this disability and was receiving treatment for it, he had failed to provide evidence linking it to service.  Although this statement was somewhat incomplete, in that there were complicated questions, discussed below, relating to whether the disability manifested within a year of the Veteran's first period of service or whether the disability, which preexisted the second period of service, was aggravated thereby, the December 2004 and February 2007 letters nevertheless conveyed that the Veteran had to submit evidence indicating something other than the existence of a current disability in order to warrant reopening.   Therefore, the December 2004 and February 2007 letters provided the notice required by the Kent decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and, with one exception, all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  As explained below, the private treatment records not obtained were those of Dr. Stillman, who was prevented from sending his 1974 treatment notes by the Veteran's refusal to allow him to do so.  Given that the Veteran not only failed to cooperate with VA in obtaining these private records but actively prevented VA from obtaining them, VA's failure to obtain these records did not violate its duty to assist the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street."); 38 C.F.R. §§ 3.159(c)(1)(i) (requiring claimant to cooperate fully with VA's efforts to obtain non-federal records).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The application to reopen the claim for service connection for paranoid schizophrenia is thus ready to be considered on the merits.

Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In  September 2004, the RO denied the Veteran's application to reopen his claim for service connection for paranoid schizophrenia.  The Veteran was notified of this denial in a letter later that month, which also apprised him of his procedural and appellate rights, but he did not file an appeal.  Consequently, the September 2004 decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

As indicated above, the RO denied the Veteran's subsequent application to reopen in March 2006.  The Veteran's next communication was an October 2006 formal application for compensation and/or pension (VA Form 21-526), which identified a mental disability as the disability for which the Veteran was claiming compensation.  The RO interpreted this as an application to reopen the previously denied claim for service connection for paranoid schizophrenia.  The Veteran then filed a December 2006 statement in support of claim (VA Form 21-4138), disagreeing with the March 2006 decision.  Although this communication was filed within a year of the March 2006 denial, see 38 C.F.R. § 20.302(a), the RO did not accept it as a NOD because of the pending application to reopen.  However, given that the Veteran's December 2006 statement was a timely and valid NOD with the March 2006 decision, his filing of a formal claim prior to the NOD did not negate the validity of the NOD.  Consequently, that claim remained pending, and is the claim that is now before the Board.  See Myers v. Principi, 16 Vet. App. 228 (2002) (where a veteran had files a timely appeal from a prior RO decision and VA fails to recognize the appeal, neither the prior RO decision nor its subsequent denial of reopening of the claim becomes final).  See also Jones v. Shinseki, 23 Vet. App. 122, 125 (2009) ("[O]nce an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed") (quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008)).

The RO's September 2004 denial was based generally on a lack of new evidence.  To understand the basis of the RO's denial, however, a brief review of the bases of the prior denials is necessary, in particular the Board's January 1984 denial.  As noted, the Veteran had two periods of service.  The September 1970 preinduction examination prior to entry into the first period of service contained a normal psychiatric examination, there were no psychiatric abnormalities noted during the first period of service, and the August 1973 separation examination was normal in this regard.  There is evidence of VA hospitalization from July 13, 1979 to August 9, 1979, ending with a diagnosis of acute paranoid psychosis with the Veteran's condition on discharge having improved significantly.  However, five days later, the August 14, 1979 enlistment examination prior to the second period of service indicated that psychiatric examination was normal.  On the August 14, 1979 report of medical history, the Veteran indicated that he did not have, and had never had, depression or excessive worry or nervous trouble of any sort, or any of the other psychiatric symptoms listed, such as frequent trouble sleeping or loss of memory or amnesia.  There were no records indicating the precise reasons for the Veteran's discharge from his second period of service in January 1980, but the Veteran indicated during post-second period of service March through May 1980 VA hospitalization that he had been hospitalized during his second period of service and was discharged due to unsuitability after performing unsatisfactory work and complaining of auditory hallucinations.

The issues before the Board thus concerned whether the Veteran's schizophrenia, a psychosis that would be service connected if it manifested within a year of separation from service, manifested within this one year presumptive period, see 38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a), or, if not, whether preexisting psychosis was aggravated by the second period of service.  There were no treatment records indicating manifestation of the schizophrenia within a year of separation from the first period of service, but there was a December 1981 letter from Dr. Stillman indicating that he had in fact been seen from the summer of 1974 to September 1974 at which time he was suffering from a psychotic disorder.  There were also medical opinions from Drs. Pennington (June 1981) and Dr. Chinen (April 1981) indicating that the Veteran's preexisting schizophrenia was aggravated by service.

The Board denied the claim in January 1984, however, because VA was unable to obtain the 1974 treatment records and found that Dr. Stillman's recollection was an insufficient basis to establish that the schizophrenia arose in 1974 in the absence of clinical evidence supporting this conclusion.  Significantly, pursuant to pre-1984 Board remand instructions, the RO twice attempted to secure copies of complete clinical records from Dr. Stillman.  The RO was initially informed that Dr. Stillman would not provide complete clinical records or copies but would only send a summary.  Subsequently, in response to a request from a VA field examiner, Dr. Stillman indicated that he would not give a deposition or accord the field examiner the opportunity to either visually examine his records or make copies of them.  In an August 1983 letter, Dr. Stillman indicated that the Veteran stated during a long distance telephone call with Dr. Stillman's secretary that he "forbade that any information whatsoever be released concerning" his treatment by Dr. Stillman," notwithstanding his previous authorization to release records.  The Board found that Dr. Stillman's recollection of findings made seven years earlier did not warrant a finding, in the absence of supporting clinical data, that the Veteran's paranoid schizophrenia, a psychosis, manifested within a year of separation from his first period of service.  The Board also noted that, while a fellow serviceman indicated in 1981 that the Veteran had seen a base psychiatrist during his first period of service, this statement, also unsupported by the other evidence of record, was insufficient to establish that a psychiatric disorder manifested during the first period of service.  Moreover, given the absence of evidence of the schizophrenia during the second period of service, the Board found schizophrenia was neither incurred in nor aggravated by the second period of service, notwithstanding Drs. Pennington's and Chinen's opinions to the contrary.

There were multiple subsequent RO denials of applications to reopen, all of which were explicitly or implicitly based on the failure to submit new evidence relating to either of these bases for the Board's denial.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover,  in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the following reasons, the Board finds that the evidence received since the last prior final denial does not meet the low threshold for reopening because it is essentially cumulative of the evidence before the Board at the time of its January 1984 denial.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Schizophrenia is a psychosis.  See 38 C.F.R. § 4.130 (listing "schizophrenia and other psychotic disorders").

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2002).

Both the September 1970 preinduction examination prior to entry into the first period of service and the August 1979 enlistment examination prior to the second period of service indicate that psychiatric examination was normal.  As no defect was noted at entry into either period of service, the presumption that the Veteran was psychiatrically sound at entry into each period of service attached, and this was recognized in the January 1984 Board decision.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

In its January 1984 decision the Board found that, notwithstanding Dr. Stillman's recollections, the absence of his treatment records from the period following the Veteran's first period of service warranted the conclusion that his schizophrenia did not manifest within a year of separation from his first period of service.  Moreover, the Board found that, notwithstanding a lay statement of a fellow serviceman to the effect that the Veteran was seen by a base psychiatrist during service, the evidence did not establish that a psychiatric disorder manifested during service because the lay statement was unsupported by the clinical evidence of record.  In addition, the Board found that, notwithstanding Dr. Pennington's June 1981 letter and Dr. Chinen's April 1981 letter indicating that the Veteran's preexisting schizophrenia was aggravated by his second period of service, the July and August 1979 VA hospitalization records indicating treatment of an acute paranoid psychosis and the lack of any mention of psychiatric complaints, finding, or treatment, warranted the conclusion that the Veteran's schizophrenia preexisted his second period of service and was not aggravated thereby.  

The evidence received since the December 2004 denial includes the SSA's disability determination transmittal sheet, which indicated that the Veteran's disability, paranoid schizophrenia, began in December 1979.  Attached to the SSA disability determination transmittal sheet are two letters from Dr. Fountain, a psychiatrist, and Dr. Lubeck, a physician.  In Dr. Lubeck's July 1980 letter, he reported that the Veteran indicated that he had a psychiatric history dating to 1973, when he was first hospitalized during service, but that the Veteran refused to give any information about that hospitalization because he did not want to talk about the military.  The remainder of the letter discussed the Veteran's subsequent medical history, a mental status examination, and concluded with an impression of chronic paranoid schizophrenia, without an opinion as to the etiology of this schizophrenia.  In Dr. Fountain's August 1982 letter, he recounted Dr. Lubeck's July 1980 letter, and indicated that the Veteran denied that he was a veteran as was indicated in Dr. Lubeck's letter.  Dr. Fountain terminated the interview early, prior to a formal mental status examination, because he could not get any details of the Veteran's medical history from him, and diagnosed with with chronic paranoid schizophrenia.  Dr. Fountain similarly did not opine as to the etiology of the Veteran's paranoid schizophrenia.  There is also a September 2005 letter from Dr. Chinen in response to the Veteran in which he indicated that he did not have any treatment records from 1980, but that, based on his recollection, the Veteran was treated for a psychotic condition with some kind of antipsychotic medication.

There are also multiple statements from the Veteran, including a February 2007 statement in which he indicated that he was "damaged" due to sudden changes in weather conditions during basic training in his first period of service, which caused heat and temperature shifts within his molecular structure.  He also requested that Dr. Stillman's report indicating that his schizophrenia manifested within one year of service be considered.

None of this evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  The Board's prior denial was based on findings that the Veteran's schizophrenia did not manifest within one year of his first period of service and that it preexisted his second period of service and was not aggravated thereby.  None of the new evidence is sufficient to overcome the normal psychiatric examination at the time of separation from the first period of service, the normal psychiatric examination at entry into the second period service along with the Veteran's own contemporaneous statement that he did not have and never had psychiatric symptoms, and the lack of evidence of aggravation of the preexisting psychiatric symptoms indicated in the VA hospitalization records from shortly before the second period of service.  The Board considered all of the evidence including Dr. Stillman's recollection of the Veteran being treated for a psychosis within a year of separation from his first period of service, and Drs. Pennington's and Chinen's opinions that a psychiatric disability that preexisted the second period of service was aggravated by that service.  In short, to the extent that the new evidence (including the Veteran's statements, some of which conflict with his August 1979 report of medical history indicating that he did not have and had never had psychiatric symptoms) purports to rebut the evidence considered by the Board to show lack of in-service incurrence, manifestation within the one year presumptive period, or aggravation of a preexisting disability, this evidence is cumulative of the evidence considered by the Board in its January 1984 denial.  While medical records showing treatment for paranoid schizophrenia within the one year presumptive period could warrant service connection on a presumptive basis, the Veteran himself prevented VA from obtaining the records referred to by Dr. Stillman purporting to show such manifestation.

This case is similar to Nici v. Brown, 9 Vet. App. 494 (1996).  In that case, the Board had denied service connection on an aggravation basis based on entrance and separation examination reports and well as in-service treatment records, including recounting of the veteran's statements, showing that the veteran in that case had a preexisting and longstanding disability.  In support of his application to reopen, the veteran in that case submitted an affidavit denying he had made the statements attributed to him that had indicated the disability was longstanding and indicating that he was unaware of the disability prior to service.  The Court found in part that the evidence was essentially cumulative, as it indicated "nothing concerning the medical circumstances of his condition that was not before the Board" at the time of the prior decision.  Id. at 497.  Similarly, here, none of the new evidence, including the SSA records with physician statements and the Veteran's statements, undercut the Board's prior conclusion that the Veteran's schizophrenia did not manifest within a year of his first period of service and was neither incurred in nor aggravated by his second period of service.  The evidence received since the most recent prior final denial in September 2004 is therefore essentially cumulative, and reopening of the claim is not warranted.  As in Nici v. Brown, the evidence received in support of the application to reopen pales into insignificance in light of the prior record.  


ORDER

The application to reopen the claim for service connection for paranoid schizophrenia is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


